—Order insofar as appealed from unanimously reversed on the law without costs and motion granted. Memorandum: Plaintiff was injured when a wall he was demolishing collapsed, causing the scaffold upon which he was standing to fall. Supreme Court erred in denying plaintiff’s motion for partial summary judgment on the Labor Law § 240 (1) cause of action. The accident was "gravity-related” because plaintiff "[fell] from a height” (Ross v Curtis-Palmer Hydro-Elec. Co., 81 NY2d 494, 501; cf, Hunter v BTC Block 17/18, 210 AD2d 968; Misseritti v Mark IV Constr. Co., 209 AD2d 931). (Appeal from Order of Supreme Court, Onondaga County, Pooler, J.—Labor Law § 240 [1].) Present—Pine, J. P., Fallon, Wesley, Callahan and Davis, JJ.